DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C (shown in figure 7) in the reply filed on 16 September 2021 is acknowledged.  Claims 2-9 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 10, and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (US 2018/0168117).
Regarding claim 1, Noguchi teaches an emitter (120) to be disposed on an inner wall of a tube (110, see fig. 1B) including a discharge port (112), for regulating discharge of irrigation liquid from an inside of the tube to an outside of the tube via the discharge port (par. 34), comprising an intake portion (151) for taking in the liquid in the tube (par. 35); a regulating unit (figs. 4-6) that regulates a discharge amount of the liquid taken in; a discharge portion (181) for discharging the taken-in liquid via the discharge port of the tube (par. 58); and, a flow path (161) communicating the intake portion and the regulating unit; wherein the regulating unit comprises: 
a recess (171) and a film (140), 
the film is fixed in a state of covering an inner space of the recess (par. 48, fig. 6), 
a region of the film covering the inner space of the recess is a diaphragm portion (142, see par. 48 and fig. 6), 
the recess has a through hole (173) on its bottom surface (fig. 6), 
the through hole of the recess communicates with the discharge portion (par. 57; fig. 5B), 
the recess has a slit (175) communicating with the through hole on its bottom surface, 
an edge portion (172) forming an upper surface-side opening of the through hole on the bottom surface of the recess, excluding the slit, is a valve seat portion for the film (fig. 6B, 6C); 

	Regarding claim 10, Noguchi teaches the emitter described regarding claim 1, and further wherein the upper surface-side opening of the recess and the upper surface-side opening of the through hole satisfy the following condition (3): Condition (3): In an axial direction of the recess, a center of the upper surface-side opening of the recess and a center of the upper surface-side opening of the through hole are deviated (fig. 7A - the center of the upper surface-side opening of the recess is disposed at a higher position along the axial direction than the center of the upper surface-side opening of the through hole; therefore, they are deviated).
	Regarding claim 14, Noguchi teaches a drip irrigation tube (100) comprising: a tube (110); and the emitter (120) described regarding claim 1, the tube includes a discharge port (112) for discharging an irrigation liquid, the emitter is disposed on an inner wall of the tube at a site including the discharge port (fig. 1A, 1B), and the discharge portion of the emitter and the discharge port of the tube correspond to each other (par. 58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mehoudar (US 4,573,640), Mattlin et al. (US 2010/0282873), Gorney et al. (US 2009/0173811), and Keren (US 8,511,585) all teach emitters having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752